Exhibit 10.2
Weatherford International Ltd.
Performance Unit Award Agreement
This Performance Unit Award Agreement (this “Agreement”) is made and entered
into by and between Weatherford International Ltd., a Swiss corporation (the
“Company”), and                      (the “Holder”) as of this March 18, 2010,
pursuant to the Weatherford International Ltd. 2006 Omnibus Incentive Plan, as
amended (the “Plan”), which is incorporated by reference herein in its entirety.
Whereas, the Company desires to grant to the Holder Performance Unit Awards (the
“Units”) under the Plan, subject to the terms and conditions of this Agreement;
and
Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement;
Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Definitions. For purposes of this Agreement, “Forfeiture Restrictions”
shall mean any prohibitions and restrictions set forth herein or in the Plan
with respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.   2.  
Grant of Units. Effective as of the date of this Agreement, the Company grants
to the Holder                      Units (the “Target Unit Amount”). Each Unit
shall, upon vesting pursuant to Section 4 and subject to the Performance Goals
set out in Annex A to this Agreement, be convertible into between 0.0 and 2.0
Shares (such amount being the “Performance Multiplier”), depending on the level
of achievement of the Performance Goals and during the periods (each a
“Performance Period”) described in Annex A to this Agreement, such that the
maximum number of Shares deliverable under this Agreement (assuming a 2.0
Performance Multiplier is applicable for each Performance Period) shall be equal
to two-times the Target Unit Amount. The Company and the Holder agree that this
Agreement, together with the Plan and any employment agreement between the
Company and the Holder entered into on or after the date of this Agreement (the
“Employment Agreement”), sets forth the complete terms of the Award and that the
Award shall be subject to the terms of the Employment Agreement. For the
avoidance of doubt, the term “Employment Agreement” as used herein shall not
refer to any employment agreement between the Holder and the Company (or any of
the Company’s affiliates) that was entered into prior to the date of this
Agreement (any such agreement, a “Prior Employment Agreement”). The Holder
acknowledges and agrees that the terms of any Prior Employment Agreement
(including, without limitation, any opportunities for accelerated vesting of
equity awards thereunder) shall be inapplicable to the Units granted pursuant to
this Agreement.   3.   Transfer Restrictions. Except as specified herein or in
the Plan, the Units may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement or the Plan shall be void, and the
Company shall not be bound thereby.

1



--------------------------------------------------------------------------------



 



4.   Vesting.

  (a)   Except as specified otherwise in this Section 4, the Units shall be
subject to Forfeiture Restrictions, which shall lapse in accordance with the
vesting dates set forth in Annex A.     (b)   Notwithstanding the foregoing, if
(a) the Holder’s employment or affiliation relationship with the Company and its
Affiliates is terminated prior to the final vesting date (i) due to the death or
Disability of the Holder, (ii) by the Holder for Good Reason (as defined below)
or (iii) by the Company for any reason other than Cause (as defined below) then,
in any such event, all Forfeiture Restrictions shall lapse on the date of
termination of the Holder’s employment or affiliation relationship, and for
purposes of calculating the Performance Multiplier, all Performance Periods not
yet completed shall be deemed to end on the date of such termination, or
(b) there is a Change in Control, then all Forfeiture Restrictions shall
immediately lapse with respect to all Units subject to Forfeiture Restrictions,
and for purposes of calculating the Performance Multiplier, all Performance
Periods not yet completed shall be deemed to end on the date of such Change in
Control. For purposes of this Agreement, “Change in Control” means a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company as described in Section 409A. For purposes of this Agreement, the terms
“Good Reason” and “Cause” shall have the meanings provided under the Holder’s
Employment Agreement, if any, and in the absence of an Employment Agreement,
such terms shall be inapplicable for purposes of this Agreement and any
termination of the Holder’s employment other than due to clause (a)(i) of this
Section 4(b) shall be governed by Section 4(c) of this Agreement.     (c)   If
the Holder’s employment or affiliation relationship with the Company and its
Affiliates terminates prior to the final vesting date by the Holder for any
reason other than Good Reason or by the Company for Cause, then any Forfeiture
Restrictions that have not previously lapsed pursuant to the provisions of this
Section 4 shall not lapse, and any Units with respect to which the Forfeiture
Restrictions have not lapsed shall be forfeited to the Company on the date of
the termination of the Holder’s employment or affiliation relationship with the
Company and its Affiliates. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units.

5.   Dividend Equivalents. If during the period the Holder holds any Units
awarded hereby the Company pays a dividend in cash, Shares or otherwise with
respect to the outstanding shares of Company’s registered shares, par value CHF
1.16 per share (the “Shares”), the Holder shall receive no dividend equivalent
payment with respect to the Holder’s Units.   6.   Delivery of Shares. Upon the
date of lapse of the Forfeiture Restrictions under Section 4 the Company shall
deliver or cause to be delivered a number of Shares equal to the number of Units
with respect to which the Forfeiture Restrictions have lapsed multiplied by the
applicable Performance Multiplier (subject to the satisfaction by the Holder of
any liability arising under Section 8 of this Agreement).   7.   Capital
Adjustments and Reorganizations. The existence of the Units shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any acquisition,
merger, amalgamation or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference shares ahead of or

2



--------------------------------------------------------------------------------



 



    affecting the Shares or the rights thereof, or the winding up, dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise, including a Corporate Change (as defined in the
Plan).   8.   Responsibility for Taxes & Withholding. Regardless of any action
the Company or any of its Affiliates takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Holder’s participation in the Plan and legally applicable
to the Holder (“Tax-Related Items”), the Holder acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Holder’s responsibility
and may exceed the amount actually withheld by the Company or any of its
Affiliates. The Holder further acknowledges that the Company and/or its
Affiliates (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Units, including,
but not limited to, the grant of the Units, the lapse of the Forfeiture
Restrictions, the delivery of Shares, the subsequent sale of Shares acquired
pursuant to such delivery and the receipt of any dividends and/or dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of any award to reduce or eliminate Holder’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Holder becomes
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, the Holder acknowledges that Company and/or
its Affiliates may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.       Prior to any relevant taxable or tax
withholding event, as applicable, the Holder will pay or make adequate
arrangements satisfactory to the Company and/or its Affiliates to satisfy all
Tax-Related Items. In this regard, the Holder authorizes the Company and/or its
Affiliates, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

  (a)   withholding from the Holder’s wages or other cash compensation paid to
the Holder by the Company and/or its Affiliates; or     (b)   withholding from
proceeds of the Shares acquired following the lapse of the Forfeiture
Restrictions either through a voluntary sale or through a mandatory sale
arranged by the Company (on Holder’s behalf pursuant to this authorization); or
    (c)   withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions.

    To avoid negative accounting treatment, the Company and/or its Affiliates
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Holder is deemed to have been issued the full number of Shares
attributable to the awarded Units, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Holder’s participation in the Plan. The Holder shall pay to
the Company and/or its Affiliates any amount of Tax-Related Items that the
Company and/or its Affiliates may be required to withhold or account for as a
result of the Holder’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Holder fails to comply with
the Holder’s obligations in connection with the Tax-Related Items.

3



--------------------------------------------------------------------------------



 



9.   Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.   10.   Voting and Other Rights. The Holder shall have no rights as a
shareholder of the Company in respect of the Units, including the right to vote
and to receive dividends and other distributions, until delivery of certificates
representing Shares in satisfaction of such Units.   11.   Not an Employment or
Affiliation Agreement. This Agreement is not an employment or affiliation
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Holder and the Company or any
of its Affiliates or guarantee the right to remain employed by or affiliated
with the Company or any of its Affiliates for any specified term.   12.   Data
Privacy. By signing below, the Holder voluntarily acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this Section. The Holder is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Holder’s ability to participate in the Plan. The Company
and its Affiliates hold certain personal information about the Holder, including
the Holder’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company and details
of all Units or any other entitlement to shares of stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Holder’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Holder’s participation in
the Plan, and the Company and its Affiliates may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area or elsewhere throughout the world in countries that may not
provide an equivalent level of data protection to the laws in the Holder’s home
country, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Holder’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and the subsequent holding of Shares on the
Holder’s behalf by a broker or other third party with whom the Holder may elect
to deposit any Shares acquired pursuant to the Plan. The Holder may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Holder’s ability to participate in the Plan.   13.  
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the

4



--------------------------------------------------------------------------------



 



    date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.   14.   Amendment and Waiver. This Agreement may
be amended from time to time by the Committee in its discretion in any manner
that it deems appropriate and that is consistent with the terms of the Plan.
However, no such amendment shall adversely affect in a material manner any right
of the Holder without his/her written consent. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company other than the Holder. The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
affect the right to enforce the same. No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.   15.   Governing Law and Severability. This Agreement shall
be governed by the laws of Switzerland without regard to its conflicts of law
provisions. The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.   16.   Successors and Assigns. Subject to the limitations which this
Agreement and the Plan impose upon the transferability of the Units, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Holder, his permitted assigns and,
upon the Holder’s death, the Holder’s estate and beneficiaries thereof (whether
by will or the laws of descent and distribution), executors, administrators,
agents, and legal and personal representatives.   17.   Electronic Delivery and
Execution. The Holder hereby consents and agrees to electronic delivery of any
documents that the Company may elect to deliver (including, but not limited to,
plan documents, prospectus and prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
Award made or offered under the Plan. The Holder understands that, unless
revoked by the Holder by giving written notice to the Company pursuant to the
Plan, this consent will be effective for the duration of the Agreement. The
Holder also understands that he or she will have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above. The Holder hereby consents to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and agree that his or her electronic signature is the same as, and will
have the same force and effect as, his or her manual signature. The Holder
consents and agrees that any such procedures and delivery may be affected by a
third party engaged by the Company to provide administrative services related to
the Plan.   18.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.   19.  
Acknowledgements. The Holder acknowledges and agrees to the following:

5



--------------------------------------------------------------------------------



 



  (a)   The Plan is discretionary in nature and the Committee may amend,
suspend, or terminate it at any time.     (b)   The grant of the Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Units, or benefits in lieu of the Units even if the
Units have been granted repeatedly in the past.     (c)   The Holder’s
participation in the Plan is voluntary.     (d)   The value of the Units is an
extraordinary item of compensation, which is outside the scope of the Holder’s
employment contract (if any), except as may otherwise be explicitly provided in
the Holder’s employment contract (if any).     (e)   The Units are not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating termination, severance, resignation, redundancy, end of
service, or similar payments, or bonuses, long-service awards, pension or
retirement benefits.     (f)   The future value of the Shares is unknown and
cannot be predicted with certainty.     (g)   No claim or entitlement to
compensation or damages arises from the forfeiture of the award, termination of
the Plan, or diminution in value of the Units or Shares and the Holder
irrevocably releases the Company and its Affiliates from any such claim that may
arise.     (h)   Nothing in this Agreement or the Plan shall confer upon the
Holder any right to continue to be employed by the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company or the
Affiliate, which are hereby expressly reserved, to terminate the employment of
the Holder under applicable law.     (i)   The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Holder’s participation in the Plan, or the Holder’s acquisition or
sale of the underlying Shares. The Holder is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.     (j)
  The Company reserves the right to impose other requirements on participation
in the Plan, on the Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or to facilitate the administration of the Plan, and to require
the Holders to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.     20.   Section 409A.

  (a)   The delivery of the Holder’s Shares as described in Section 6 shall be
made in accordance with such Section, provided that with respect to delivery due
to termination of employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of
Section 409A or as otherwise exempt from the provisions of Section 409A, or if
any portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s

6



--------------------------------------------------------------------------------



 



      termination of employment, are intended to mean a termination of
employment that constitutes a “separation from service” under Section 409A.    
(b)   This Agreement and the Units provided hereunder are intended to comply
with Section 409A to the extent applicable thereto. Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall be interpreted
and construed consistent with this intent. Although the Company and the
Committee intend to administer this Agreement so that it will comply with the
requirements of Section 409A, to the extent applicable, neither the Company nor
the Committee represents or warrants that this Agreement will comply with
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company or its Affiliates, nor their respective
directors, officers, employees or advisers shall be liable to any Holder (or any
other individual claiming a benefit through the Holder) for any tax, interest,
or penalties the Holder might owe as a result of participation in the Plan, and
the Company and its Affiliates shall have no obligation to indemnify or
otherwise protect any Holder from the obligation to pay any taxes pursuant to
Section 409A.

7



--------------------------------------------------------------------------------



 



in witness whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.

            COMPANY:

weatherford international ltd.
      By:           ADDRESS:        4-6 Rue Jean-François Bartholoni
Geneva 1204
Switzerland
Attn: Corporate Secretary
Facsimile: 41 22 816 1599        HOLDER:
                           

8



--------------------------------------------------------------------------------



 



Annex A—Performance Goals
The Performance Goal used to determine the extent of conversion of the Units in
the attached Agreement into Shares will be the percentile rank of total
shareholder return (“TSR”) for the Shares for each Performance Period (or as
otherwise described below). The Performance Multiplier for each Performance
Period will be based on the Company’s TSR performance during the Performance
Period relative to a competitor group composed of Baker Hughes, Inc.,
Halliburton Company and Schlumberger Limited (the “Competitor Group”), or, if
any of such entities is no longer publicly traded, then their successor as
determined by the Committee.
Each Performance Period will begin on the first NYSE trading day of the relevant
Fiscal Year set forth below and end (subject to Section 4 of the Agreement) on
the last NYSE trading day of that Fiscal Year.

          Performance Period         (Fiscal Year)   Number of Units   Vesting
Date 2010   [insert 1/3]   January 3, 2011 2011   [insert 1/3]   January 3, 2012
2012   [insert 1/3]   January 2, 2013

TSR for each Performance Period for the Company and each member of the
Competitor Group shall be calculated as follows, where “Beginning Price” is the
closing price on the last NYSE trading day of the immediately preceding Fiscal
Year and “Ending Price” is the closing price on the last NYSE trading day of the
Fiscal Year, in each case, as applied to the applicable equity security and
adjusted, where applicable, for share splits or share dividends, and Cash
Dividends means cash dividends with an ex-dividend date during the Performance
Period:
TSR = [(Ending Price — Beginning Price) + Cash Dividends]/Beginning Price
If the Company’s TSR for a Performance Period is the highest among the
Competitor Group, the Performance Multiplier for such Performance Period shall
be 2.0. If the Company’s TSR for a Performance Period is the lowest among the
Competitor Group, the Performance Multiplier for such Performance Period shall
be 0.0. If the Company’s TSR for a Performance Period is neither the highest nor
the lowest among the Competitor Group, then the Performance Multiplier shall be
derived based on the percentile rank of the Company’s TSR for the Performance
Period as compared to an array comprised of the TSR for the Performance Period
of each member of the Competitor Group (as determined excluding the Company)
pursuant to the following table:

      TSR Percentile   Performance Multiplier 75+   2.0 50-74.99   1.0 25-49.99
  0.5 <25   0.0

For purposes of the preceding sentence, the TSR Percentiles for a Performance
Period shall be determined by measuring the median TSR level for the Competitor
Group (excluding the Company), which shall constitute the 50th percentile, and
then applying standard deviation to determine the 25th and 75th percentiles.
Examples of the Performance Multiplier calculations are set forth on Annex B
attached hereto.

9



--------------------------------------------------------------------------------



 



Annex B — Sample Calculations of the Performance Multiplier
The following five examples provide calculation details of hypothetical
performance outcomes of a three peer Competitor Group.

                          Case 1   Case 2   Case 3   Case 4   Case 5
Sample TSR Results
                   
Competitor A
  55.0%   55.0%   10.0%   28.0%   19.0%
Competitor B
  10.0%   50.0%   25.0%   68.0%   0.5%
Competitor C
  9.0%   9.0%   60.0%   56.0%   -6.0%
 
                   
Weatherford International Ltd.
  50.0%   10.0%   65.0%   66.0%   -5.0%
Is Weatherford Highest or Lowest?
  no   no   Highest   no   no
 
                   
Competitor Group Standard Deviation
  26.3%   25.2%   n/a   20.5%   13.0%
 
                   
Competitor Group Estimated Percentiles
                   
75th
  27.7%   67.0%   n/a   69.9%   9.3%
Median
  10.0%   50.0%   n/a   56.0%   0.5%
25th
  -7.7%   33.0%   n/a   42.1%   -8.3%
 
                   
Weatherford International Ltd. Percentile
  >75th   <25th   Highest   68.0%   34.3%
Multiplier Achieved
  2.0   0.0   2.0   1.0   0.5

Note:   The Competitor Group Estimated Percentiles are calculated using the
standard deviation of the Group. The median is the median of the Group. 75th and
25th percentiles, respectively, are calculated as median +/- 0.675 times the
standard deviation.

     
Case 1:
  The Company achieves the second highest TSR score of 50.0%, which is above the
75th percentile of the Competitor Group. This earns a 2.0 multiplier.
 
   
Case 2:
  The Company’s TSR is below the 25th percentile, earning a zero multiplier.
 
   
Case 3:
  The Company’s achieves the highest TSR versus the Competitor Group, earning a
2.0 multiplier.
 
   
Case 4:
  The Company’s TSR of 66.0% places them at the 68th percentile and earns a 1.0
multiplier.
 
   
Case 5:
  The Company achieves a -5.0% TSR, placing them just above the 34th percentile.
This earns a 0.5 multiplier.

10